Citation Nr: 0205013	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to an effective date earlier than August 2, 
2000 for the assignment of an initial 30 percent disability 
rating for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
June 1987 to September 1987, from September 1990 to July 
1991, and periodically in the United States Army National 
Guard through July 1994.  The veteran served in the Southwest 
Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and November 2000 
decisions by the Department of Veterans Affairs (VA) 
Montgomery, Alabama Regional Office (RO).  The December 1996 
decision denied entitlement to service connection for a skin 
disorder.  A hearing was held in Washington, DC before a 
member of the Board in October 1999.  Subsequently, the Board 
issued a remand instructing the RO to schedule a VA 
examination to determine the nature and etiology of veteran's 
skin disorder.  In an October 2000 decision the RO granted 
service connection for tinea pedis and pseudofolliculitis and 
denied service connection for tinea versicolor.  The issue of 
service connection for tinea versicolor remains on appeal.  
The November 2000 decision granted an increased disability 
rating for hiatal hernia effective August 2000.  The veteran 
subsequently perfected his appeal regarding the effective 
date of the assignment of the increased rating.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The evidence weighs against a diagnosis of tinea 
versicolor.

3.  The veteran was experiencing persistently recurrent 
epigastric distress with dysphagia and regurgitation 
accompanied with substernal, arm and shoulder pain at the 
time he filed his initial claim on March 17, 1994.


CONCLUSIONS OF LAW

1.  Tinea versicolor not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(22) and (24), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.6, 3.303 (2001).

2.  The criteria for an effective date of March 17, 1994, for 
the grant of a 30 percent disability rating for hiatal hernia 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.114, Diagnostic Code 7346 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statements of 
the case (SOCs), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOCs.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a February 1999 private treatment note, a 
letter from the veteran's private physician dated October 
1999, VA examination reports from December 1994, August 1995, 
August 2000 with an October 2000 addendum, and February 2001 
with a March 2001 addendum, and the veteran's statements.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Service Connection for Tinea Versicolor

A.  Factual Background

Service medical records do not indicate that the veteran was 
treated for tinea versicolor while in service.

Service connection is in effect for tinea pedis and 
psuedofolliculitis barbae.

A December 1994 VA examination report indicated that the 
veteran was diagnosed with seborrhea of the face and 
pityriasis versicolor of the trunk and arms.  An August 1995 
VA examination report indicated that the veteran was, on 
examination, without exanthema.

A February 1999 private treatment note indicated that the 
veteran's skin was remarkable for the rash of tinea 
versicolor on his anterior and posterior trunk.  No 
laboratory tests were done at this examination and the 
physician did not comment on the etiology of the veteran's 
condition.

In April 2000 the Board remanded the issue of service 
connection for a skin condition to the RO with instructions 
to schedule a VA examination to determine the nature and 
etiology of the veteran's skin condition.

An August 2000 VA examination report noted the February 1999 
diagnosis of tinea versicolor.  On examination, tinea pedis 
was noted on both the right and left feet.  Pseudofollicular 
barbae was noted along the chin line at the juncture of the 
chin and neck.  The presence of old poorly defined tinea 
versicolor was noted on the upper trunk.  The veteran was 
diagnosed with tinea pedis and pseudofollicular barbae.

A VA examination was conducted in February 2001.  The 
veteran's claims folder was reviewed.  The examination 
revealed a dark hyperpigmented rash all over the back, along 
with small papular lesions noted all over the back.  A dark 
hyperpigmented rash was noted over the shoulders along with a 
few papular lesions.  Scrapings of the back were done which 
were negative for fungal elements.  The veteran was diagnosed 
with chronic dermatitis of the back, tinea cruris, tinea 
pedis and pseudofolliculitis barbae.  In a March 2001 VA 
examination report addendum the VA examiner noted that 
dermatitis and eczema may be confused with fungal infections, 
but are not necessarily etiologically related.  The examiner 
noted that the veteran has had dermatitis of the back for a 
long time.  He indicated that the veteran's dermatitis was 
chronic in nature and diagnosed as pityriasis versicolor in 
1994 and tinea versicolor in 1999 without benefit of skin 
scrapings from the back.

B.  Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6(a).  ADT (e.g., 
the annual 2-week training period) is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  See 38 C.F.R. § 3.6(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
C.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not reasonably support the 
grant of service connection for tinea versicolor.  The 
reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143.

The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999);  see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case, the weight of the evidence is to the effect 
that a current diagnosis of tinea versicolor is not 
adequately supported.  The February 2001 VA examination 
report did not note tinea versicolor as one of the veteran's 
current skin disorders.  The Board notes the veteran's 
February 1999 diagnosis of tinea versicolor.  However, in the 
March 2001 addendum to the February 2001 VA examination 
report, the examiner noted that the veteran does have 
dermatitis, which is often confused with fungal infections.  
The VA examiner noted the veteran's 1999 diagnosis of tinea 
versicolor, but indicated that the diagnosis was reached 
without benefit of skin scrapings from the veteran's back, 
which were done in the February 2001 VA examination.  In this 
instance, the February 2001 VA examination is determined to 
be more probative than the February 1999 private treatment 
note, as the examination in February 2001 was more 
comprehensive.  Accordingly, the Board finds that the 
evidence weighs against there being a current diagnosis of 
tinea versicolor that is clinically substantiated.  
Therefore, the claim for service connection is denied.
III.  Earlier Effective Date for Increased Rating
for Hiatal Hernia

A.  Factual Background

The veteran filed a claim for service connection for a 
gastrointestinal disorder on March 17, 1994.  In an April 
2000 decision, the Board granted service connection for 
hiatal hernia.  In an April 2000 rating decision the RO 
assigned an initial disability rating of 10 percent, 
effective March 17, 1994, the date of the veteran's claim.  
The veteran filed a notice of disagreement (NOD) with respect 
to the disability rating and subsequently perfected his 
appeal.

A VA general medical examination was conducted in December 
1994.  The veteran reported a history of a nervous stomach.  
No gastrointestinal diagnosis was made in this report.

The veteran had a VA general medical examination in August 
1995.  The veteran reported a history of gastrointestinal 
distress.  No gastrointestinal examination was conducted at 
this time.  The examiner diagnosed the veteran with 
gastritis.

An October 1999 letter from the veteran's private physician 
indicated that the veteran was seen for recurrent nausea, 
vomiting and diarrhea.  The veteran's physician diagnosed him 
with chronic dyspepsia and gastrointestinal reflux associated 
with hiatal hernia.  In addition, the physician noted that 
"according to [the veteran's] medical history his symptoms 
are much the same as they were at the time of the initial 
onset in 1991."

The veteran's June 2000 NOD listed the symptoms he had been 
experiencing.  Those symptoms included recurring chronic 
dyspepsia, difficulty swallowing, frequent regurgitation, 
recurring nausea, and substernal arm and shoulder pain.  He 
also indicated that he was being treated for esophageal 
reflux in association with his hiatal hernia.

A VA examination was done on August 2, 2000.  The veteran's 
claims folder was reviewed.  The veteran reported 
experiencing reflux, nausea and vomiting.  He indicated that 
he woke up at night with dyspepsia.  The veteran was 
diagnosed with hiatal hernia, chronic with reflux, especially 
nocturnal, reoccurring episodes.

An October 2000 VA examination report indicated that the VA 
examiner who conducted the August 2, 2000 examination 
reviewed the medical records.  The examiner noted that the 
veteran does have recurrent epigastric distress with 
dysphagia.  Regurgitation was accompanied by substernal or 
arm pain and shoulder pain, particularly in the right arm.  
The veteran reported experiencing vomiting three to four 
times a week whenever he was nauseated.  The diagnosis was 
hiatal hernia, chronic with reflux, especially nocturnal, 
recurring episodes with nausea, pain in chest, sternum and 
both arms.

In a November 2000 decision, the RO denied an increased 
initial rating.  In addition, the RO granted a 30 percent 
disability rating for hiatal hernia effective August 2, 2000, 
the date of the VA examination.  The RO reasoned that the 
August 2000 VA examination was the earliest evidence showing 
that the veteran met the requirements for a 30 percent 
disability rating.  The veteran filed an NOD and subsequently 
perfected his appeal with regard to the effective date of the 
assignment for a 30 percent disability rating.

In his February 2001 NOD the veteran stated that he had been 
suffering from the same symptoms since his initial claim was 
submitted in 1994.

B.  Criteria

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For direct 
service connection, the effective date of the award will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(ii)(B)(2)(i).

Where there is persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain productive of considerable 
impairment of health, a 30 percent rating is assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

C.  Analysis

The Board notes that this issue may be phrased in two ways: 
entitlement to an effective date earlier than August 2, 2000 
for a 30 percent disability rating for hiatal hernia; or 
entitlement to an initial disability rating higher than 10 
percent between March 17, 1994 and August 2, 2000.  In either 
instance, the question revolves around when the veteran began 
experiencing the symptoms that met the criteria for a 30 
percent disability rating for hiatal hernia.

The RO reasoned that the symptoms that warranted a 30 percent 
disability rating for hiatal hernia were not present until as 
shown during the August 2, 2000, VA examination.  However, 
that would be the point at which he was initially afforded a 
comprehensive examination for his claimed difficulties, with 
that claim having been pending since 1994.  It is reasonable 
to suppose that the veteran's symptoms, while present, were 
not well documented until the August 2000 VA examination.  In 
this regard the Board notes that, although the veteran had 
two previous VA examinations, in December 1994 and August 
1995, both those VA examinations were general medical 
examinations.  He was not specifically evaluated for a 
gastroenterological disorder at either examination.  The 
October 1999 letter from the veteran's private physician 
indicated that the veteran was diagnosed with hiatal hernia 
and made a note that the veteran had reported experiencing 
symptoms since 1991.

The Board also notes that symptoms listed in the veteran's 
June 2000 NOD included recurring chronic dyspepsia, 
difficulty swallowing, frequent regurgitation, recurring 
nausea, and substernal arm and shoulder pain.  The Board 
finds the veteran's report of symptoms credible in this 
instance and he should not be penalized for not having been 
timely afforded an adequate examination in response to his 
claim.  It is clear from the October 2000 VA examination 
addendum that the VA examiner relied on the veteran's 
reported history of symptoms when reaching her diagnosis.  
Accordingly, the Board finds, based on lack of adequate 
gastrointestinal examinations in prior VA examinations and 
the veteran's consistent report of symptoms since 1994, that 
the symptoms that meet the criteria for a 30 percent rating 
have been present since the veteran filed his claim.  
Accordingly, he meets the criteria for an effective date of 
March 17, 1994, for the assignment of an initial 30 percent 
disability rating for hiatal hernia.


ORDER

Service connection for tinea versicolor is denied.

An effective date of March 17, 1994, is granted for a 
disability rating of 30 percent for hiatal hernia, subject to 
the laws and regulations applicable to the payment of 
monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

